Exhibit 10.2

JLL PARTNERS FUND V, L.P.

450 LEXINGTON AVENUE, 31st Floor

NEW YORK, NEW YORK 10017

October 28, 2012

Patheon Inc.

c/o Patheon Pharmaceuticals Services Inc.

4721 Emperor Blvd., Suite 200

Durham, NC 27703

Attention: James Mullen

Ladies and Gentlemen:

Reference is hereby made to that certain Stock Purchase Agreement, dated as of
the date hereof (the “Agreement”), by and among Sobel Best N.V., a corporation
organized under the laws of The Netherlands (“Seller”), Patheon Inc., a
corporation organized under the laws of Canada (the “Buyer”) and VION Holding
N.V., a corporation organized under the laws of The Netherlands (“VION”),
pursuant to which Buyer will acquire all of the issued and outstanding shares of
capital stock of each of Sobel USA (the “Sobel USA Shares”) and Banner Europe
(the “Banner Europe Shares” and, together with the Sobel USA Shares, the
“Shares”). Capitalized terms used, but not otherwise defined, herein shall have
the meanings given to such terms in the Agreement.

1. Equity Financing. Subject to the last sentence of Section 3 and Section 6,
JLL Partners Fund V, L.P. (the “Sponsor”) hereby agrees that, at the time of the
consummation of the transactions contemplated by the Agreement (the “Closing”),
the Sponsor shall contribute or cause to be contributed (through one or more
entities in Sponsor’s ownership chain of Buyer) to Buyer, equity financing by
participating in a rights offering or private placement of Buyer, in either
case, consummated prior to the completion of the acquisition of Shares pursuant
to the Agreement, in the amount of $30 million (U.S.), less amounts invested in
Buyer by other stockholders of Buyer (the “Equity Financing”). Except as set
forth in Section 7, the obligations of the Sponsor to provide the Equity
Financing pursuant to the previous sentence are subject to the conditions that:
(a) all conditions to the obligations of Buyer under the Agreement shall have
been satisfied or waived in accordance with the Agreement and (b) there shall
have been no termination of the Agreement pursuant to the terms thereof. We
understand that pursuant to the terms of any rights offering commenced by Buyer
as contemplated by this Section 1, all shareholders of Buyer would be offered a
pro rata right, including any oversubscription privilege, to purchase restricted
voting shares of the Buyer.

2. Limitations on Liability. Notwithstanding the foregoing and notwithstanding
anything to the contrary that may be expressed or implied herein or in the
Agreement (or in any exhibit, schedule, certificate or other document executed
or delivered in connection herewith or therewith) or otherwise, Buyer
acknowledges and agrees that no Person other than the Sponsor shall have any
obligation hereunder and that, notwithstanding the fact that the Sponsor may be
a partnership, (i) no recourse hereunder or under any documents or instruments
delivered in connection herewith may be had against any former, current or
future director, officer, employee, partner, affiliate, agent, member, manager,
stockholder, representative or assignee (any such person or entity other than
the Sponsor, a “Representative”) of the Sponsor or any Representative



--------------------------------------------------------------------------------

of any Representative of the Sponsor (any such Representative other than the
Sponsor, a “Secondary Representative”), whether by the enforcement of any
judgment or assessment or by any legal or equitable proceeding, or by virtue of
any statute, regulation or other applicable law, and (ii) no personal liability
whatsoever will attach to, be imposed on or otherwise be incurred by any
Representative of the Sponsor or any Secondary Representative of the Sponsor
under this letter or any documents or instruments delivered in connection
herewith or the Agreement or for any claim based on or by reason of any
obligation of the Sponsor arising hereunder or thereunder.

3. Seller’s Limited Enforcement Rights. In the event that Buyer breaches its
obligations under the Agreement and fails to consummate the transaction
contemplated thereby, notwithstanding that all conditions to its obligations
have been satisfied or waived in accordance with the Agreement, Seller shall be
entitled, as an intended third party beneficiary of this letter, to the extent
and subject to the limitations set forth in this letter (including those
applicable to Buyer), to enforce the Sponsor’s obligations under Section 1 of
this letter for monetary damages (and only for monetary damages). In the event
that Seller or any of its affiliates asserts in any litigation or other
proceeding that any of the limitations on the Sponsor’s liability herein are
illegal, invalid or unenforceable in whole or in part, or asserts any theory of
liability against the Sponsor or any Representative or Secondary Representative
of either of the Sponsor with respect to the transaction contemplated by the
Agreement, other than liability of the Sponsor under the express provisions of
this Section 3 and under the limited circumstances specified in this Section 3,
then (i) the obligations of the Sponsor under this letter shall terminate ab
initio and be null and void, (ii) if the Sponsor has previously made any
payments under this letter, it shall be entitled to recover such payments, and
(iii) neither the Sponsor nor any Representative nor Secondary Representative of
the Sponsor shall have any liability to Seller with respect to the transaction
contemplated by the Agreement or under this letter. Buyer’s and Seller’s
remedies against the Sponsor under this letter shall, and are intended to, be
the sole and exclusive direct or indirect remedies available to Buyer and Seller
against the Sponsor and any Representatives and Secondary Representatives of the
Sponsor in respect of any liabilities or obligations arising under, or in
connection with, the Agreement and the transaction contemplated thereby,
including in the event Buyer breaches its obligations under the Agreement,
whether or not Buyer’s breach is caused by the Sponsor’s breach of its
obligations under this letter. Except as expressly provided in this Section 3,
nothing set forth in this letter shall be construed to confer upon or give to
any Person other than Buyer any rights or remedies under or by reason of, or any
rights to enforce or cause Buyer to enforce, this commitment.

4. Representations and Covenants. The Sponsor represents, covenants, warrants
and agrees that it has available and will continue to have available sufficient
undrawn commitments from its partners to fund the entire Equity Financing and
satisfy their obligations under this letter for so long as they have any
obligations under this letter. The Sponsor further represents and warrants that
nothing in this letter violates, breaches, conflicts with or would cause a
default under its organizational, fund formation or other governing documents.

5. Expense Reimbursement; Indemnification. In consideration of the commitments
contained herein, whether or not the transactions contemplated by the Agreement
are consummated, Buyer agrees to promptly pay, or cause to be paid, upon receipt
of any request therefor, all reasonable out-of-pocket expenses incurred or paid
by the Sponsor in connection

 

2



--------------------------------------------------------------------------------

with its evaluation of, negotiations regarding and documentation for the Equity
Financing, including, without limitation, expenses of counsel, accountants and
other advisors. Buyer further agrees to indemnify and hold harmless the Sponsor
and its Representatives and Secondary Representatives against and from any and
all losses, liabilities, actions, suits, proceedings, claims, costs, damages and
expenses (including attorneys’ fees) that may be incurred by, asserted against
or involve any of them as a result or in any way related to the Equity
Financing; provided that no Person shall be indemnified as a result of the
foregoing for their gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction. Buyer further agrees to pay the Sponsor
upon demand for any legal or other expenses incurred by the Sponsor in
connection with investigating, defending or preparing to defend any such action,
suit or proceeding. The provisions of this Section 5 and Section 7 below are
independent of all of Buyer’s other obligations hereunder and shall survive the
termination of this letter.

6. Assignment. The Sponsor’ obligation to fund the Equity Financing may not be
assigned and any such attempt or purported assignment shall be null and void.

7. Amendments; Termination. Except as set forth in the next sentence, this
letter and the Sponsor’s obligations hereunder will terminate automatically
without any further action on the part of the Sponsor, Buyer or Seller on the
earlier of the date on which the Agreement is terminated in accordance with its
terms and the consummation of the transaction contemplated by the Agreement. All
obligations of the Sponsor hereunder shall expire automatically 30 days after
the termination of the Agreement for any reason without any further obligations
of the Sponsor hereunder, except with respect to claims arising from lawsuits
filed by Seller against Buyer prior to the expiration of such 30-day period
alleging damages or harm to Seller as a result of breach by Buyer of its
obligations under the Agreement. This letter may not be amended, modified or
terminated and no provision of this letter may be waived without Seller’s prior
written consent.

8. Miscellaneous. Notwithstanding any provision of this letter or applicable
law, no obligation contained in, arising from or relating to this letter will be
enforceable by way of specific performance. This letter constitutes the entire
agreement, and supersedes all prior agreements, understandings and statements,
both written and oral, among Buyer and the Sponsor or any of their respective
Affiliates. THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION. This letter may be executed in any number
of counterparts, each of which when executed will be an original, and all of
which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of a signature page of this letter by facsimile
transmission or electronic transmission via portable document format (pdf) will
be effective as delivery of a manually executed counterpart hereof.

*        *        *

 

3



--------------------------------------------------------------------------------

Sincerely, JLL PARTNERS V, L.P. By:   JLL ASSOCIATES V, L.P Its:   General
Partner By:   JLL ASSOCIATES G.P. V, L.L.C. Its:   General Partner By:  

/s/ Paul S. Levy

Name:   Paul S. Levy Its:   Managing Member

Accepted and Agreed

as of October 28  , 2012

 

Patheon Inc. By:  

/s/ Stuart Grant

Name:  

Stuart Grant

Its:  

Executive Vice President, Chief Financial Officer

 

4



--------------------------------------------------------------------------------

Seller hereby acknowledges and agrees to the limitations on its rights as an
intended third party beneficiary of this letter as set forth above. Seller also
acknowledges that no additional funds are expected to be contributed from the
Sponsor to Buyer unless and until the Closing occurs and only as described
herein.

 

SOBEL BEST, N.V. By:  

/s/ Peter Beckers

Name:   Peter Beckers Title:   Director

 

5